Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 1 of 34




                 Exhibit 1
    USAGM October 26, 2020 Final Rule
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 2 of 34




AGENCY: United States Agency for Global Media

ACTION: Final Rule.

SUMMARY: The United States Agency for Global Media is repealing

the regulation entitled Firewall and Highest Standards of Professional

Journalism, 85 Fed. Reg. 36,150 (June 15, 2020).

DATES: This rule is effective as of October 26, 2020.

FOR FURTHER INFORMATION CONTACT: Daniel Rosenholtz

SUPPLEMENTARY INFORMATION:

Background.

     The United States Agency for Global Media (“USAGM”) is an

agency of the federal government that exercises authority over non-

military United States government broadcasting. USAGM, which was

created by the International Broadcasting Act of 1994 under a different

name, currently operates five networks—Voice of America (“VOA”), the

Office of Cuba Broadcasting (“OCB”), Radio Free Europe/Radio Liberty

(“RFE/RL”), Radio Free Asia (“RFA”) and the Middle East Broadcasting

Networks (“MBN”) (collectively the “USAGM Networks” or “Networks”).

     On June 4, 2020, the Broadcasting Board of Governors (“BBG”),

USAGM’s leadership at the time, promulgated a regulation governing


                                    1
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 3 of 34




internal agency operations, Firewall and Highest Standards of

Professional Journalism, 85 Fed. Reg. 36,150 (June 15, 2020) (codified

at 22 C.F.R. Part 531) (the “Regulation”) that purported to implement

section 305(b) of International Broadcasting Act (“IBA”) (22 U.S.C.

§ 6204(b)).

     The Regulation was promulgated only when it became apparent

that the leadership of USAGM was about to change via Senate

confirmation of a USAGM Chief Executive Officer (“CEO”). See

Firewall and Highest Standards of Professional Journalism, 85 Fed.

Reg. at 36,150 (expressly identifying the pending end of the Board’s

tenure as the motivating factor for the timing and issuance of the

Regulation). Senate confirmation of a CEO caused the BBG to dissolve,

and transferred all of its powers to the CEO. See 22 U.S.C § 6203(b)(1).

     At its core, the Regulation asserts that “a firewall exists between

anybody involved with any aspect of journalism (e.g., the creation,

editing, reporting, distributing, etc., of content) and everyone else in the

organization,” and that this former Board-preferred policy is violated

when anyone outside of the “newsroom” “attempts to direct, pressure,

coerce, threaten, interfere with, or otherwise impermissibly influence


                                     2
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 4 of 34




any of the USAGM Networks, including their leadership, officers,

employees, or staff, in the performance of their journalistic and

broadcasting duties and activities.” 22 C.F.R. § 531.3(b), (c). This

regulatory instruction by its terms suggests USAGM is a typical

broadcasting organization, which squarely contradicts USAGM’s

statutory mandate to promote particular United States values and

interests. See, e.g., 22 U.S.C. § 6202(a)(1)–(2) (mandating that United

States international broadcasting be consistent with United States

foreign policy objectives, international telecommunications policies, and

United States treaty obligations); id. § 6202(a)(8) (mandating the

promotion of “respect for human rights, including freedom of religion”).

Unlike private broadcasting organizations, the mission of USAGM from

its statutory origins has been to support United States foreign policy

goals by furthering American values and facilitating the dissemination

of objectively accurate factual news and information overseas. See

United States Information and Educational Exchange Act of 1948, Pub.

L. No. 80-402 § 2, 62 Stat. 6, 6 (1948); see also, e.g., id. § 6201(2) (noting

that the values furthered by the agency such as the “[o]pen

communication of information and ideas among the peoples of the


                                      3
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 5 of 34




world,” further international peace and stability, and serve “the

interests of the United States”); id. § 6202(a)(1), (3) (requiring United

States broadcasting to “be consistent with the broad foreign policy

objectives of the United States” and with United States treaty

obligations); id. § 6202(b)(1), (3) (mandating that United States

international broadcasting include “news which is consistently reliable

and authoritative, accurate, objective, and comprehensive” and

constitutes a “clear and effective presentation of the policies of the

United States Government and responsible discussion and opinion on

those policies”); id. § 6202(b)(4) (requiring United States international

broadcasting to include “the capability to provide a surge capacity to

support United States foreign policy objectives during crises abroad”).

     Upon taking office, the CEO directed a review of the Regulation

and sought external legal counsel.

     The Regulation is hereby repealed.




                                     4
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 6 of 34




I.   There Is Tension Between the Regulation on the One
     Hand, and USAGM’s Statutory Mission and Article II of the
     Constitution on the Other.

     A.    USAGM’s Statutory Mission.

     Since United States international broadcasting was first codified

in 1948, the statutory objective was—and still is—“to enable the

Government of the United States to promote a better understanding of

the United States in other countries . . . [including by] an information

service to disseminate abroad information about the United States, its

people, and policies . . . .” United States Information and Educational

Exchange Act of 1948, Pub. L. No. 80-402 § 2, 62 Stat. 6, 6 (1948)

(codified at 22 U.S.C. § 1431).

     When VOA was codified in statute in 1976, Congress made clear

that VOA’s purpose was to serve American interests abroad. VOA was

to “communicat[e] directly with the peoples of the world by radio” to

serve the “long-range interests of the United States” as governed by

enumerated principles which have been codified in the VOA Charter.

“VOA will serve as a consistently reliable and authoritative source of

news [that is] accurate, objective, and comprehensive”; “represent

America . . . and . . . present a balanced and comprehensive projection of


                                     5
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 7 of 34




significant American thought”; and “present the policies of the United

States clearly and effectively, and . . . present responsible discussion

and opinion on these policies.” Foreign Relations Authorization Act, FY

1977, Pub. L. No. 94-350 § 206, 90 Stat. 823, 831–32 (1976).

      The current statutory mission of USAGM is to serve United States

interests through Government sponsored news abroad. Under the IBA,

United States international broadcasting must:

   “[B]e consistent with the broad foreign policy objectives of the

      United States.” Id. § 6202(a)(1).

   “[B]e consistent with the international telecommunications

      policies and treaty obligations of the United States.” Id.

      § 6202(a)(2).

     “[I]nclude a balanced and comprehensive projection of United

      States thought and institutions, reflecting the diversity of United

      States culture and society.” Id. § 6202(b)(2).

   “[I]nclude clear and effective presentation of the policies of the

      United States Government and responsible discussion and opinion

      on those policies, including editorials, broadcast by the Voice of




                                     6
        Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 8 of 34




        America, which present the views of the United States

        Government.” Id. § 6202(b)(3).

     Maintain “the capability to provide a surge capacity to support

        United States foreign policy objectives during crises abroad.” Id.

        § 6202(b)(4).

     “[P]romote respect for human rights, including freedom of

        religion.” Id. § 6202(a)(8).

        VOA is further required to “present a balanced and comprehensive

projection of significant American thought and institutions” (id.

§ 6202(c)(2)) and to “present the polices of the United States clearly and

effectively, and . . . also present responsible discussion and opinion on

these policies.” (Id. § 6202(c)(3)). These tasks are seen as essential to

serving “[t]he long range interests of the United States.” Id. § 6202(c).1

        Because of this special mission, USAGM and its Networks do not

function as a traditional news or media agency and were never intended


1 See also 22 U.S.C. § 6209(b)(1) (if CEO consolidates grantees he must require the consolidated
grantee to “counter state-sponsored propaganda which undermines the national security or foreign
policy interests of the United States and its allies”); id. § 6201(2) (statutory purpose of IBA to “[o]pen
communication of information and ideas among the peoples of the world”); Foreign Relations
Authorization Act, Fiscal Years 1988 and 1989, Pub.L. 100-204, Title IV, § 403, 101 Stat. 1381 (Dec.
22, 1987) (“The Congress finds that the overriding national security aspects of the $1,300,000,000
facilities modernization program of the Voice of America require the assurance of uninterrupted
logistic support under all circumstances for the program. Therefore, it is in the best interests of the
United States to provide a preference for United States contractors bidding on the projects of this
program.”).

                                                    7
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 9 of 34




to do so. See, e.g., id. § 6202(a)(3) (prohibiting United States

international broadcasting from “duplicat[ing] the activities of private

United States broadcasters”); see also id. 6202(a)(4) (prohibiting United

States international broadcasting from “duplicat[ing] the activities of

government supported broadcasting entities of other democratic

nations”). By design, their purpose and focus is foreign relations and

the promotion of American objectives—not simply presenting news or

engaging in journalistic expression. For example, the Networks are to

articulate the American perspective while countering international

views that undermine American values and freedom, or that might aid

our enemies’ messaging, by providing a “clear and effective presentation

of the policies of the United States Government and responsible

discussion and opinion on those policies.” Id. § 6202(b)(3). They also

counter soft-power through news in countries without a free media by

presenting “a variety of opinions and voices from within particular

nations and regions prevented by censorship or repression from

speaking to their fellow countrymen.” Id. § 6202(b)(7).

     By law, the USAGM networks must “not duplicate the activities of

private United States broadcasters” (id. § 6202(a)(3)) or “the activities


                                     8
       Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 10 of 34




of government supported broadcasting entities of other democratic

nations.” (Id. § 6202(a)(4)). Under the Smith-Mundt Act of 1948 (as

amended) USAGM may broadcast only news “intended for foreign

audiences abroad.” Id. § 1461(a) (emphasis added). And “[n]o funds

authorized to be appropriated to the Department of State or the

Broadcasting Board of Governors shall be used to influence public

opinion in the United States.” Id. § 1461-1a(a).

       The IBA grants the CEO a number of broad authorities to carry

out these weighty responsibilities to promote American interests

abroad.2 In particular the CEO has express power:

     “To direct and supervise all broadcasting activities conducted

       pursuant to this title.” Id. § 6204(a)(1).

     “To review and evaluate the mission and operation of, and to

       assess the quality, effectiveness, and professional integrity, of all




2 The consolidation from Board to CEO was the result of a widespread view that USAGM’s
predecessor agency needed reform that could only come from the energy of a single leader. See,
e.g., Statement on Signing the National Defense Authorization Act for Fiscal Year 2017, at 3 (Dec.
23, 2016) (noting strong support for needed “structural reform” of USAGM and “empowerment” of
the USAGM CEO); Markup on H.R. 1853, H.R. 2100, H.R. 2323, H. Res. 213, H. Res. 235: H.
Comm. on Foreign Affairs, 114th Cong. 104–05 (May 21, 2015) (statement of Ranking Member
Elliot L. Engel) (describing predecessor bill as a “much-needed overhaul”); Terrorist Attack in
Benghazi: The Secretary of State’s View: Hearing before the H. Comm. on Foreign Affairs, 113th
Cong. 25–26 (Jan. 23, 2013) (statement of Hillary Rodham Clinton, Secretary of State) (describing
USAGM’s abilities to project soft power as “practically defunct”).

                                                 9
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 11 of 34




     such activities within the context of the broad foreign policy

     objectives of the United States.” Id. § 6204(a)(2).

   “To ensure that United States international broadcasting is

     conducted in accordance with the standards and principles” set

     forth in the IBA. Id. § 6204(a)(3).

   “To review, evaluate, and determine, at least annually, after

     consultation with the Secretary of State, the addition or deletion

     of language services.” Id. § 6204(a)(4).

   To take a number of different expansive personnel, materiel, and

     contracting actions. Id. §§ 6204(a)(8), (10)–(11), (15)–(19).

   “To redirect or reprogram funds within the scope of any grant or

     cooperative agreement, or between grantees, as necessary.” Id.

     § 6204(a)(21).

   To appoint the Officers and Directors of the USAGM Networks

     who serve at his pleasure. Id. § 6209(d).

The CEO also “shall regularly consult with and seek from the Secretary

of State guidance on foreign policy issues.” Id. § 6209b.




                                    10
       Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 12 of 34




       B.      Article II of the United States Constitution.

       Article II imbues the statutory scheme charging USAGM to

promote American interests abroad. USAGM, which is now overseen by

a single CEO, is not an “independent establishment.”3 Its CEO is

“appointed by the President, by and with the advice and consent of the

Senate.” 22 U.S.C. § 6203(b)(1). The CEO thus has both the power and

the duty to execute the applicable laws of the United States under the

President’s supervision. See, e.g., Myers v. United States, 272 U.S. 52,

135 (1926); Statute Limiting the President’s Authority to Supervise the

Director of the Center for Disease Control in the Distribution of an AIDS

Pamphlet, 12 Op. OLC 47, 56–58 (Mar. 11, 1988); The Jewels of the

Princess Orange, 2 U.S. Op. Att’y Gen. 482, 486–87 (Dec. 31, 1831).

       Executive power is at its zenith in the realm of foreign affairs.

“[T]he President alone has the power to speak or listen as a

representative of the nation.” United States v. Curtiss-Wright Export

Corp., 299 U.S. 304, 319 (1936). Therefore, the President is the “‘sole

organ of the federal government in the field of international relations’”



3
  It has long been the case, as the Supreme Court recently reaffirmed, just last term, that “[t]he
entire executive Power belongs to the President alone. . . . [L]esser officers must remain accountable
to the President, whose authority they wield.” Seila Law LLC v. CFPB, 140 S.Ct. 2183, 2197 (2020).

                                                 11
       Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 13 of 34




(id. at 320 (internal citation omitted)) and the President has “unique

responsibility” for the conduct of “foreign . . . affairs.” (Sale v. Haitian

Ctrs. Council, Inc., 509 U.S. 155, 188 (1993)). Because USAGM’s

mandate is to further the foreign policy interests of the United States,

the President’s appointee necessarily must have the authority to

participate in the substance of advancing that mission.4

       C.       The Regulation.

       The Regulation begins by asserting that USAGM is “an

independent establishment of the federal government,” (Firewall and

Highest Standards of Professional Journalism, 85 Fed. Reg. at 36,150)

and claims that:

     USAGM networks necessarily enjoy full editorial independence in
     order to maintain their ‘‘professional independence and integrity,’’
     per section 305(b) of the IBA. This statutorily mandated firewall
     protects the independence of the networks by insulating their
     editorial decisions from interference from those outside of the
     network, or from impermissible considerations, as set forth herein.
22 C.F.R. § 531.1(a). Section 305(b) of the IBA, however, provides only

that “[t]he Secretary of State and the Chief Executive Officer, in

carrying out their functions, shall respect the professional independence


4See also Harlow v. Fitzgerald, 457 U.S. 800, 812 n.19 (1982) (conducting foreign affairs a “central”
“domain” of the President); Dep’t of Navy v. Egan, 484 U.S. 518, 529 (1988) (quoting Haig v. Agee,
453 U.S. 280, 293–94 (1981)); Ludecke v. Watkins, 335 U.S. 160, 173 (1948) (holding that the
President is the nation’s “guiding organ in the conduct of our foreign affairs”).

                                                 12
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 14 of 34




and integrity of the Board, its broadcasting services, and the grantees of

the Board.” 22 U.S.C. § 6204(b).

      The Regulation then posits that the “newsroom” of each USAGM

Network is “fully insulated” from what it calls “any political or other

external pressures or processes that would be inconsistent with the

highest standards of professional journalism.” Id. § 531.2(b) (emphasis

added). At its core, the Regulation asserts it is violated:

      [W]hen any person within the Executive Branch or a Network, but
      outside the newsroom, attempts to direct, pressure, coerce,
      threaten, interfere with, or otherwise impermissibly influence any
      of the USAGM networks, including their leadership, officers,
      employees, or staff, in the performance of their journalistic and
      broadcasting duties and activities. It is also violated when
      someone inside the newsroom acts in furtherance of or pursuant to
      such impermissible influence.
Id. § 531.3(c). The Regulation purports to bind not only USAGM

officials, but the entire Executive Branch—up to and including the

President of the United States. The Regulation’s only exception to this

general edict is that:

      The firewall does not prevent a USAGM CEO or Board from
      undertaking the same type of direction and oversight that those in
      equivalent leadership positions in an organization overseeing
      other reputable news organizations may provide, in a manner
      consistent with the highest standards of professional journalism.

Id. § 531.3(e)(3).


                                    13
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 15 of 34




      D.    The Regulation is in Tension with USAGM’s Statutory
            Mandate and Article II.

      There is a significant tension between the Regulation on the one

hand, and USAGM’s statutory mandate and the CEO’s responsibilities

and powers under statute and Article II on the other.

      The Regulation relies solely on section 305(b) of the IBA for its

conclusion that “USAGM networks necessarily enjoy full editorial

independence in order to maintain their ‘professional independence and

integrity.’” Id. § 531.1(a).

      But section 305(b) clearly does not use the terms “respect” or

“independence” in anything approaching the concept of structural,

managerial, or policy independence, or the manner in which those

terms may apply to any given private news network. Rather, the

statutory reference to “professional independence” requires the

preservation of professionalism and technical excellence. See, e.g.,

Oxford English Dictionary (“professional”: “[c]haracteristic of or

suitable for a professional person”; “[t]hat has or displays the skill,

knowledge, experience, standards, or expertise of a professional;

competent, efficient”; “[t]hat has knowledge of the theoretical or

scientific parts of a trade or occupation, as distinct from its practical or

                                     14
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 16 of 34




mechanical aspects”; “that raises a trade to a learned profession”); see

also, e.g., 22 U.S.C. § 6202(a)(5) (requiring United States international

broadcasting to “be conducted in accordance with the highest

professional standards of broadcast journalism”); id. § 6202(a)(6)–(7)

(requiring broadcasting to “be based on reliable information” and “be

designed so as to effectively reach a significant audience”); id. § 6202(b)

(mandating, e.g., the provision of “news which is consistently reliable

and authoritative, accurate, objective, and comprehensive,”

presentations that are “clear and effective,” and “reliable research

capacity”).

     By its terms, the IBA’s reference to “professional independence” is

distinct from other statutory provisions purporting to establish entities

independent from managerial or policy control or significant executive

supervision. The phrase “professional independence” appears nowhere

else in the United States Code. Statutory uses of the term

“independen[t]” reference separate or freestanding entities, in contrast,

and typically employ just the standalone adjective “independent” or

“independence.” See, e.g., 5 U.S.C. § 105 (“For the purpose of this title,

‘Executive agency’ means an Executive department, a Government


                                    15
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 17 of 34




corporation, and an independent establishment.” (emphasis added)); 24

U.S.C. § 30 (“head of the department or independent agency” (emphasis

added)); 42 U.S.C. § 1962b-1(b) (“each Federal department or

independent agency” (emphasis added)); 44 U.S.C. § 1907 (referencing

“executive departments” and “independent agencies”).

     Further, as discussed, USAGM Networks are statutorily

prohibited from competing with private “United States broadcasters”

and other “state supported broadcasting” from democratic nations, and

they cannot seek to influence public opinion in the United States. 22

U.S.C. § 6202(a)(3)–(4); id. § 1461-1a(a). Conversely, the USAGM

Networks are required to program specific content to meet “[the] needs

which remain unserved by the totality of media voices available to the

people of certain nations,” (id. § 6202(b)(5)) and “[i]nclude clear and

effective presentation of the policies of the United States Government

and responsible discussion and opinion on those policies.” (Id.

§ 6202(b)(3)).

     The IBA provides that the CEO must, among other things, “direct

and supervise all [USAGM] broadcasting activities”; “review and

evaluate the mission and operation of, and to assess the quality,


                                    16
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 18 of 34




effectiveness, and professional integrity of, all such activities within the

context of the broad foreign policy objectives of the United States”; and

“ensure that United States international broadcasting is conducted in

accordance with [certain] standards and principles,” including that such

broadcasting “shall . . . be consistent with the broad foreign policy

objectives of the United States,” “be consistent with the international

telecommunications policies and treaty obligations of the United

States,” and “be conducted in accordance with the highest professional

standards of broadcast journalism.” Id. §§ 6202(a)(1)–(2), (5),

6204(a)(1)–(3). The IBA does not prohibit USAGM or the CEO from

supervising the broadcasting networks; to the contrary, the IBA

requires that the CEO oversee those networks for consistency with

United States foreign policy and international treaty obligations, as

well as the journalistic integrity of their operations. It is difficult to see

how the CEO could fully discharge these statutory responsibilities

under the Regulation, which prohibits him from “direct[ing] . . .




                                      17
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 19 of 34




USAGM networks . . . in the performance of their journalistic and

broadcasting duties and activities.” 22 C.F.R. § 531.3(c).

      Finally, nothing in the IBA purports to authorize USAGM

Networks to engage in broadcasting activities that would impair the

President’s conduct of foreign affairs as “‘the sole organ of the federal

government in the field of international relations.’” Curtiss-Wright Exp.

Corp., 299 U.S. at 320 (internal citation omitted); see also id. 22 U.S.C.

§ 6202(a)(1) (requiring United States International Broadcasting to be

“consistent with the broad foreign policy objectives of the United

States”); 22 U.S.C. § 6209b (The CEO also “shall regularly consult with

and seek from the Secretary of State guidance on foreign policy

issues.”).

      But the Regulation’s blanket prohibition on Executive Branch

activities that affect editorial decision making—seemingly in all

circumstances and for any reason—could improperly cabin the

Executive Branch’s ability to protect and advance its interests in foreign

affairs, as necessary.

      A proper analysis of section 305(b) should have taken into account

the relationship between that provision and USAGM’s statutory


                                    18
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 20 of 34




responsibility to oversee United States international broadcasting

networks, as well as the President’s authority to conduct foreign affairs.

The Regulation failed to consider these relevant factors in its analysis,

and instead incorrectly read section 305(b) in isolation to be a bar to

effective supervision.

                               *     *    *

     A few examples, including those observed from USAGM’s

experience operating under the Regulation, illustrate that the

Regulation is unworkable because it undermines the ability of USAGM

to discharge its core statutorily mandated functions.

     1.    USAGM’s statutory mandate and Article II necessarily

require USAGM—at times—to control content. Yet directly mandating

particular content would seem within the Regulation’s prohibition.

     This limitation creates tension with USAGM’s proper role in those

scenarios that, under USAGM’s mandate, would require it to regulate

content. Determining USAGM’s proper role and assessing USAGM’s

ability to carry out its statutory mandate under the current Regulation

can be unclear and generates operational uncertainty.




                                    19
       Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 21 of 34




       For example, could the CEO direct the newsroom to withhold a

story that posed a clear and present danger to national security or to

the survival of United States military personnel? Arguably, the

Regulation prohibits such direction. See, e.g., 22 C.F.R. § 531.3(b) (“[A]

firewall exists between anybody involved with any aspect of journalism

(e.g., the creation, editing, reporting, distributing, etc., of content) and

everyone else in the organization.”).5 VOA has previously taken the

position that the aspect of the “firewall” prohibiting control over content

is absolute. See Steven Springer, Transcript of Editorial Firewall

Session, at 5 (May 17, 2018) (“Really can’t get any more basic than that.

Basically it’s saying no one from the US government, no agency or

official, can reach in and interfere with our work. Very plain and

simple.”). That absolute position collides with USAGM’s statutory



5 The assertion that the Regulation bars any restriction of content is particularly striking because
throughout American history, the private press have at times acceded to requests from the Executive
Branch to refrain from the publication of certain material that, if otherwise distributed, would have
imperiled United States national interests. For example, during armed conflict, newspapers and
other outlets, complying with government appeals, have withheld information involving troop
positions as well as imminent tactics, protecting the lives of American men and women in uniform.
See, e.g., Gabriel Schoenfeld, Necessary Secrets: National Security, the Media, and the Rule of Law
(New York, New York: W.W. Norton 2010); Daniel Smyth, Avoiding Bloodshed? US Journalists and
Censorship in Wartime, War & Society. Vol. 32, Iss. 1. 2013. At other times, the reason for refraining
from the publication of specific content has arisen from concerns involving America’s security more
broadly. For example, the New York Times complied with government requests in 2004 by holding
an article about the National Security Agency’s Terrorist Surveillance Program for more than a year
due to a “convincing national security argument.” Byron Calame, More on the Eavesdropping Article,
The Public Editor’s Journal, New York Times (Dec. 31, 2005).

                                                 20
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 22 of 34




mission and Article II. But so long as the Regulation exists, it creates

operational uncertainty that has slowed down or otherwise interfered

with necessary action.

     2.    Absent the ability to enforce basic standards of conduct

through investigations and discipline, USAGM cannot effectively

discharge its statutory duties, such as to “direct and supervise all

broadcasting activities,” “review and evaluate the mission and operation

of, and to assess the quality, effectiveness, and professional integrity” of

USAGM Network broadcasts, and “ensure that United States

international broadcasting is conducted in accordance with the

standards and principles” set forth in the IBA governing journalistic

standards. 22 U.S.C. § 6204(a)(1)–(3).

     For example, some argue that the Regulation bars the CEO from

promulgating policies governing employee conduct, such as the existing

USAGM Social Media Policy, USAGM, V-A BAM 530-Social Media

Policy (July 8, 2019). See, e.g., Elliot Engel, Engel Statement on

USAGM Officials Breaching the “Firewall” and Targeting VOA

Journalist (Oct. 5, 2020).




                                    21
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 23 of 34




     But this creates an unworkable situation because the CEO is

required to “ensure” adherence to broadcasting standards and to

“direct” and “supervise” all broadcasting activities. 22 U.S.C.

§ 6204(a)(1), (3). Personal social media posts by journalists can affect

their “[f]airness, objectivity & balance” (VOA Best Practices Guide, at

8–9 (June 2020)) which in turn are components of “the highest

professional standards of broadcast journalism.” 22 U.S.C. § 6202(a)(5);

see also The New York Times, Social Media Policy (Oct. 13, 2017). Such

posts can undermine all USAGM Networks and accordingly justify

heightened governmental restrictions on reporters’ conduct. See Navab-

Safvavi v. Glassman, 637 F.3d 311, 317 (D.C. Cir. 2011) (regulating

private speech of VOA journalists necessary to achieve particularly

strong governmental interest in presenting a clear message on United

States foreign policy).

     For there to be effective management of the USAGM Networks (or

simply consistency in this area), the CEO must have authority to set

and enforce such policies. But again, the Regulation injects a great deal

of ambiguity and confusion. This ambiguity stalls, and sometimes




                                    22
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 24 of 34




stops, important action critical to USAGM Network operations. This,

too, counsels for repeal of the Regulation.

     3.    Similarly, the CEO has express statutory authority “[t]o

redirect or reprogram funds within the scope of any grant or cooperative

agreement, or between grantees, as necessary.” 22 U.S.C. § 6204(a)(21).

But making the decision to drastically reduce or increase a grantee’s

budget based on an acute, critical foreign policy need of the United

States could arguably “influence” “journalistic and broadcasting duties

and activities,” as prohibited by the Regulation. 22 C.F.R. § 531.3(c).

And there is at least a question about whether such action falls under

the Regulation’s general exception. If it does not, the Regulation runs

into the sound policy reason underlying the statute: USAGM must be

able to reprogram funds quickly to focus resources on global hotspots as

crises suddenly unfold in order to tell America’s story where it matters

most. Cf. 22 U.S.C. § 6202(b)(4) (requiring that United States

international broadcasting have “the capability to provide a surge

capacity to support United States foreign policy objectives during crises

abroad”). This uncertainty and tension further counsel repeal of the

Regulation.


                                    23
       Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 25 of 34




                                         *       *       *

       The foregoing examples demonstrate that the Regulation is

unworkable in the context of managing USAGM consistently with the

CEO’s statutory mandate and the Agency’s purposes, and should

therefore be repealed.

III. The Regulation’s Vagueness Also Renders It Unworkable.

       The Regulation is so vague that it creates immense difficulty for

USAGM officials attempting to determine the rules by which their

conduct will be judged. This lack of “fair notice” and operational

functionality has burdened the CEO and other USAGM officials in the

discharge of their duties—and will continue to do so unless and until it

is repealed. Vagueness delays action that requires expedition and

needlessly consumes substantial scarce resources better spent

elsewhere.6 Operationally, this vagueness renders the Regulation

unworkable and further counsels its repeal.




6 To be sure, USAGM’s interpretation of its own regulations receives deference. See Auer v. Robbins,
519 U.S. 452 (1997). But that merely mitigates—and does not solve—the substantial operational
issues flowing from the uncertainties caused by the breadth and ambiguity of the Regulation.

                                                24
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 26 of 34




     A.    The Regulation’s Prohibition.

     The Regulation reaches any conduct to “direct, pressure, coerce,

threaten, interfere with, or otherwise impermissibly influence” any staff

within the “newsroom” “in the performance of their journalistic and

broadcasting duties and activities.” 22 C.F.R. § 531.3(c). This language

sweeps in a substantial range of actions by the CEO and USAGM staff,

but it is not clear which, or to what degree. Several key definitions

make clear its problematic vagueness.

     1.    The range of actions that could be construed to constitute an

“attempt” to “direct, pressure, coerce, threaten, interfere with, or

otherwise impermissibly influence” is undefined. What constitutes such

an attempt? What constitutes “coercion,” “pressure,” or “interfere[nce]”?

Must it be objective or subjective? If objective, objective against what

standard? And what renders an influence “impermissabl[e]”? What

degree of causal connection must there be between action and effect?

What work does performance of “journalistic and broadcasting duties

and activities” capture? All the work of federal employees in the

“newsroom”? Or just some of it? The Regulation does not clearly

answer these questions.


                                    25
      Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 27 of 34




      2.    What constitutes the “newsroom”? The Regulation initially

defines that term as follows:

      Newsroom refers to the news division of a USAGM-Network. The
      scope of the news division depends on the structure of the
      Network. Depending how a Network is organized the head of that
      Network may or may not be considered to be within the news
      division. The Board of a Network is considered to be outside the
      news division. Those within the news division must adhere to the
      highest professional standards of journalism in carrying out their
      responsibilities. Even if outside the newsroom, as set forth herein,
      the head of a network is still required to act in accordance with
      the highest standards of professional journalism in carrying out
      their roles with respect to the journalism, and thus ensuring the
      professional ‘‘independence and integrity’’ of the network.

Id. § 531.4(e).

      But this definition is supplemented by a second definition of the

“newsroom” in the definition of those outside the “firewall.” Under that

definition, the newsroom is also composed of anyone who, under the

“highest standards of professional journalism,” is “involved with

carrying out any aspect of journalism (e.g., the creation, editing,

reporting, distributing, etc., of content) . . . .” Id. § 531.4(c).

      This distinction matters substantively. Under a pure structural

approach, a publisher is likely outside of the newsroom’s organizational

chart. But looking to the publisher’s substantive role, the publisher



                                       26
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 28 of 34




may “edit” stories under unusual circumstances, such as when a story is

controversial or if there is concern about a libel action.

     The second definition interjects substantial ambiguity. Two

examples illustrate this point.

     No serious newspaper allows the publication of material likely to

result in a libel action without legal review. Assume the lawyer who

reviews the story “edits” for legal reasons. Does the lawyer sit inside

the newsroom? Almost certainly not. The lawyer “edits” the story, but

not within the realm of the day-to-day “editing” conception of the word

“editing.” It is a special type of “editing.” Is that example inapposite, as

it is not an everyday “common” usage of the term “edit,” or does the

term “edit” receive a broad definition? The Regulation does not provide

an answer. Looking to the predicate clause regarding the “highest

standards of professional journalism” is circular—almost all reputable

newspapers subject certain stories to heightened legal review and a

lawyer might “edit” in that limited circumstance. Does the term vary

with the story, i.e., is the lawyer within the newsroom only as to those

stories the lawyer “edits”?




                                     27
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 29 of 34




     Most broadcasters have program directors that sit outside of the

Newsroom. But when stories involve matters of critical import, or are

highly controversial, program directors can and do step in and “edit” or

otherwise provide controls. But again, this is a special sort of “extra”

editorial review that is outside the normal instance. So the analysis

above applies.

     B.    The Regulation’s General Exception.

     The ambiguity as to what the Regulation prohibits is compounded

by the general exception in the Regulation, that the CEO can

“undertak[e] the same type of direction and oversight that those in

equivalent leadership positions in an organization overseeing other

reputable news organizations may provide.” 22 C.F.R. § 531.3(e)(3).

This exception, too, is unclear.

     For starters, what is a “reputable news organization”? The

Regulation’s definition does not answer the question, defining that term

as “a news organization that adheres to the highest professional

standards of journalism and has a firewall which insulates the news

side of the operation to ensure that editorial decisions are not

influenced in a manner or by factors inconsistent with the highest


                                    28
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 30 of 34




standards of professional journalism.” Id. § 531.4(i). The term “highest

professional standards of journalism” is then defined as “highest

professional standards in the field of journalism.” Id. § 531.4(f). This

does not provide clear guidance.

     Moreover, within that definition, how does one define the term

“firewall”? Are there variations in what constitutes an acceptable

“firewall”? How does one determine what is permissible “direction” or

“oversight”? If news organizations disagree, which standards control,

and how is that decided? Is the reference to American “news

organizations” or does one look to foreign nations? This last question is

particularly important, as different nations—even those who share a

strong tradition of a free press—have different traditions regarding

some journalistic standards. For example, Britain is democratic and

has a strong and storied tradition of a free press. But its libel laws are

much more plaintiff-friendly. Some British papers reflect this in terms

of the publisher’s authority over the newsroom.

                               *     *     *

     At the end of the day, the Regulation creates substantial hurdles

to everyday USAGM operations through its lack of clarity. Under the


                                    29
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 31 of 34




Regulation any decision that could engender controversy and could

somehow be argued to violate Regulation, must go through a long and

time consuming legal and operational review—no matter how minor the

decision. This is contrary to the purposes of a regulation of internal

agency procedure, which should be to clarify and facilitate agency

operations. It also undermines the purpose of centralizing control of

USAGM in a single CEO. These points strongly support repeal of the

Regulation.

     Repeal due to the Regulation’s vagueness is also supported by

another related fundamental factor—accountability. The Regulation’s

vagueness breaks and obfuscates clear lines of authority and

accountability within the organization. For example, if United States

Government employees can break a story by knowingly and willfully

publishing classified information, the voters and Congress should know

why, and most importantly, whose call it was. And if the President or

his officers decide against taking such a risk, they should have the clear

ability to do so and to ensure that the decision is carried out by the

organization.




                                    30
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 32 of 34




Conclusion.

     The Regulation was voted on by the BBG via an email notation

vote hours before the CEO was confirmed by the United States Senate.

The putative statutory basis for the Regulation has existed for many

years and USAGM: (1) did not promulgate a regulation during that

time; and (2) did not seem to suffer any major issues—on this point—for

want of a regulation. The Regulation is repealed.

Effective Date.

     Analogous to the immediate operation of the Regulation now being

repealed, this repeal is already effective upon the Agency having been

promulgated by the CEO. Cf. Firewall and Highest Standards of

Professional Journalism, 85 Fed. Reg. at 36,151. Publication will codify

the repeal into the Federal Register. Those provisions pertaining to

non-supervisory employees deemed subject to collective bargaining

requirements set forth under the Federal Service Labor-Management

Relations Statute and the Agency’s negotiated labor-management

agreements would only become effective subject to the terms and

conditions within those bargaining agreements.




                                    31
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 33 of 34




Rulemaking Requirements.

1. This final rule has been determined to be exempt from review for

purposes of Executive Order 12866.

2. This rule does not impose information collection and recordkeeping

requirements. Consequently, it need not be reviewed by the Office of

Management and Budget under the provisions of the Paperwork

Reduction Act of 1995.

3. This rule does not contain policies with Federalism implications as

this term is defined in Executive Order 13132.

4. The provisions of the Administrative Procedure Act (5 U.S.C. 553, et

seq.,) requiring notice of proposed rulemaking, the opportunity for

public participation, and a delay in effective date, are inapplicable

because, just like the underlying regulation hereby being repealed

(Firewall and Highest Standards of Professional Journalism, 85 Fed.

Reg. at 36151), this rule involves a rule of agency organization,

procedure, or practice. (5 U.S.C. 553(b)(A)). Further, no other law

requires that a notice of proposed rulemaking and an opportunity for

public comment be given for this final rule. Because a notice of

proposed rulemaking and an opportunity for public comment are not


                                    32
     Case 1:20-cv-02885-BAH Document 27-2 Filed 10/26/20 Page 34 of 34




required to be given for this rule under 5 U.S.C. or by any other law, the

analytical requirements of the Regulatory Flexibility Act (5 U.S.C. 601,

et seq.) are not applicable.

      Accordingly, this rule is issued in final form. Although there is no

formal comment period, public comments on this rule are welcome on a

continuing basis. Comments should be submitted to Daniel Rosenholtz,

330 Independence Avenue SW, Washington DC 20237 (email at:

Rule_Comments@usagm.gov).

List of Subjects in 22 CFR Part 531.



For the foregoing reasons, the United States Agency for Global Media

amends 22 CFR, Chapter V, by repealing and replacing 531, as follows:

PART 531—[RESERVED]

[RESERVED]




                                    33
